Application, pursuant to CPLR 5704 (a), to review an order of the Supreme Court at Special Term which, in effect, denied petitioner’s application for an order to show cause to commence a proceeding pursuant to CPLR article 78 challenging respondents’ practice of debiting the account of an inmate in order to recover moneys expended on his behalf by the State for legal postage after the inmate exceeds his allowance of five free first class letters per week.
Application granted, order entered March 19, 1984 vacated and matter remitted to Special Term for the issuance of an order to show cause authorizing commencement of a proceeding by such service as Special Term deems appropriate. Based upon our review of the petition, we are of the opinion that it is not patently frivolous or without some merit (see, Matter of King v Gregorie, 90 AD2d 922, Iv dismissed 58 NY2d 822). Mahoney, P. J., Kane, Main, Casey and Harvey, JJ., concur.